351 315 'OCQ,O’!,O§

cAusE Nn.'aee139-a
eamun-B L w L
a73521-B a.\t:v( \\.*“L\ ,§ §
§§ Mv/\l"“ __5
In The 21131:\119 1 W`[@:rict\"r:“‘m“i't‘* s1 Y§gl,§

of this 1122 ?2%15
HM COU“W’ is tia©@s:a,ll dam

0bjections And Response To

The Trial Court's Ruling
Pursuant To Texas Eode of Eriminal Procedure
Article 1107 (Mest 2013), Under Rule 73.4(29.

 

Ex Parte

Eharles Elaude Earlton

(0'1¢0'1(03\'0'3¢09

Applicant

The report from the Department of Veteranks Affairs (diagnosis of P.T.S.D.)
dated December 9, 2013 and attached to Applicant's writ Application clearly
shows a New Factual Basis in overcoming the procedural bar to Applicant‘s
grounds for relief in this instant habeas proceeding. No mental issue of com-
bat;related Post Traumatic Stress Disorder was ever known until July 2013, not
at trial in 2002 on 1st habeas writ in 2000.

Exceptions to the Subaequent writ Bar of
Article 11.07, Section h
Burden of Proof Necessary Under Article's 11.073 and 11.07, §4

Applicant Earlton's first ground in the instant 11.07 application, incom¥
petency in fact at the time of his guilty pleas on 0ctober 22, 2001, relies upon
relevant medical evidence of (P.T.S.D.) which developed after his sentencing;
i.e., outside the time frame for a fate claim. Likewise, Applicant's second
ground, ineffective assistance of trial counsel during the punishment phase,
relies upon (P.T.S.D.) as previously unavailable factual evidence, when his

initial 11.07 application was considered on March 19, 2000.

11.073 Burden of Proof
Applicability:

11.073(a)(1):

 

Texas Eode of Eriminal Procedure Article 11.073(a)(1) applies to Appli-
cant Earlton's combat-related Post-Traumatic Stress Disorder (P.T.S.D§), dis~
covered in 2013 (See Exhibit 1; attached). Earlton's clinically recognized dis-
order was not available to be offered at his trial in 2001, and is relevant to

competency. See Bouchillon v Eollins, 907 F.2d 509, 592 n.7 (5th Eir. 1990).

 

Availability:
11.073(b)(1):

Habeas Eorpus relief is available for Applicant Earlton‘s Article 11.07
application raising the issue of incompetency in fact, not requested at the
time of trial. See Ex parte Tuttle, 445 5.0.2d 19&, 190 (Tex. Erim. App. 1969);
Zapata v Estelle, 500 F.2d 1017, 1021 (5th Cir. 1979); and
11.073(b)(1)(A):

Relevant "soft" scientific evidence of (P.T.E.D.), discovered by psychia-
trists at the Veterans Administration Medical 0enter in 2013, was not available
at the time of trial in 2001, because Applicant Barlton was not examined for
any service-connected disorders before or during his trial. And as an indigent
defendant, he was not required to employ/his own expert. 5ee Ake v 0klahoma,

470 U.S. 60 (1965).
11.073(b)(1)(0):

Testimony pertaining to Applicant Earlton's suffering from (P.T.S.D.) at
the time of his guilty pleas and sentencing would be admissible, as expert opin-
ion at a trial held on the date of application, assisting the trier of fact with
understanding the evidence or to determine a fact issue. See TEXAS RULES 0F ~;
EVIDENCE 702; and l
11.073(b)(2):'};

EvidenceyofsApplicant's (P.T.S.D.), not presented at trial, supports a

finding by the trial court that, by a preponderance of the evidence, Mr. Carlton

would not have been convicted. Here, the plain language of Subsaction (b)(2)'s

v

phrase "would not have been convicted," like the outcome determination test of
Strickland, does not turn on the validity of the result, viz, guilt or inno-
cence, but competence: Since to "convict" an incompetent person is a per se
due process violation, guilt or innocence is irrelevant. Ef, Ex parte Robbins,
No. wr~73, 404-02.

11.073(c) & (d) Diligence:

` For purposes of determining whether Applicant’s claim of incompetence in
fact could have been presented in his previously considered 11.07 application,
Applicant was diligent in seeking help for his mental condition at the Veterans
Administration Medical Eenter in 2000. Too, Applicant informed Mr. Loper of the
care he received at (V.A.M.E.). And inspector Eddie Rodriguez informed Judge
Eampbell about Earlton's history of mental problems. Again, Mr. Earlton oom-
plained on appeal, and appellate counsel, Mark Rubal, obtained affidavits re-
garding the lack of expert psychological assistance for trial. Applicant's
mother and other family members also testified on his behalf regarding mental
issues.

Further, in making its findings as to whether relevant scientific evidence
was not ascertainable through the exercise of reasonable diligence on or before
Applicant's initial 11.07 application was considered, developments in identify-
ing and diagnosing (P.T.S.D.) have greatly improved. Even as recently as 2013,
the American Psychological Association has made some majorrchanges to diagnos-
ing symptoms of (P.T.S.D.) in its DSM-V manual (5ee online article attached as
Exhibit 7'to the application). Those changes were also adopted by the United
States Department of Veterans Affairs in 2015 (See online article also attached
as Exhibit 7). Pertinently, Applicant Carlton was examined, diagnosed and rou-
tinely treated by the (V.A.M.C.) in 2000, according to his mental history:
Applicant was evaluated and diagnosed with a depressive disorder as a criminal/

parolee, not as a war veteran. lt is at least hopeful that recent changes in

 

the past decade would prevent the misdiagnosis of (P.T.S.D.) as bipolar depres-
sion today.
Nonetheless, the Dourt should also consider that Texas law now mandates
that combat-related (P.T.S.D.) be included in the (PSI) report. 5ee TEXAS 00DE
of ERIMINAL PRUEEDURE Article 42.12, §911). Moreover, Texas Legislators have
given commissioner's courts the power to create veteran's courts in Texas, twen-
ty-two of which exist, to handle both felony and misdemeanor crimes committed
by combat veterans, like Applicant Earlton, who are suffering from (P.T.S.D.).
Hence, the instant application contains specific facts indicating that
relevant scientific evidence~of (P.T.S.D.), now available, was not available at
the time of trial because the evidence was not ascertainable through the exer-
Cise of reasonable diligence, and would be admissible under Texas Rules of Evi- ~i
dance 702 at a trial held on the date of application. And had evidence of (P.-
T.S.D.) been presented at trial on the preponderance of the evidence, if incom-
petent, Applicant Carlton would not have been convicted. Furthermore, for pur-
poses of section A(a)(1), evidence regarding competency could not have been pre~.
sented in Applicant‘s original 11.07 application in 2000, because the claim is
based upon relevant sceintific evidence of (P.T.S.D.) from 2013, that was not
ascertainable through the exercise of reasonable diligence by Applicant on or
before the date the original application was considered, And in making its find-
ing as to whether evidence of (P.T.S.D.) was not ascertainable, improved changes
in diagnosing (P.T.S.D.) together with statutory provisions intended: to focus 1
specificallyon1service~ccnnected disabilities, Carlton's competency issue today §
would mandate an inquiry. Thusly, the Eourt may address the merits of Applicant

Earlton's substantive claim of incompetence in fact.

_X_Epplicant Carlton's Burden of Proof
Under Sections h(a)(1) & (c)

whether the Eourt is barred from considering the merits of Applicant

 

»

Carlton's claim of ineffective assistance of counsel turns on whether the facts

giving rise to the claim presented could not have been presented in the initial
application, because they were "not ascentainable through the exercise of rea4

sonable diligence on or before theddatecof the initial application." See §§

parte Lemke, 13 S.w. 3d 791, 793 (Tex. Erim. App. 2000).

Facts:

 

As mentioned briefly, on November 7, 2013, representative Eregory Treacy,
from Paralized Veterans of America, Inc., approached the Veterans Administration
with evidence for deciding Mr. Earlton's claim of combat-related Post~Traumatic
Stresa{DisorHer (P.T.S.D.) QMr. Treacy's evidence is itemized on page 2 of the
Veterans Administration's December 9, 2013 decision; attached to this applica-
tion as Exhibit 1). The Veterans Administraticn's rating decision ultimately
reflects results from the personal examination of Mr. Earlton on November 7,
2013, conducted by psychiatrists at (VAME) in Houston. The V.A. rated Mr. Earl-
ton‘s disability at:

1. Service connection for mood disorder N05 (claimed post-traumatic stress

disorder) (P.T.S.D.) is granted with an evaluation of 50 percent
effective July 26, 2013.
2. Service connection for irritable bowel syndrome is granted with an

evaluation of 30 percent effective November 29, 2012.

Id.

Applicant's initial application, raising the issue of ineffective assis-
tance of trial counsel, was filed in the 240th District Eourt, Harris Eounty,
Texas, on December 13, 2006 (Tr. writ No. 060139-A, 060140-A, 073521§A).'After
ordering trial counsel, Robert Kent Loper, to file an affidavit (Affidavit
attached&to the application as Exhibit h), the case was resolved without a

hearing. Eonsidering the issue presented, and counsel's affidavit, the trial

 

court recommended that the claim be denied. And on March 19, 2000, the Court of
Eriminal Appeals denied the application without written order (No. wR-33,013-03,

wR-33,813-0u, wR-33,815-05)(white cardm.

"Reasonable Diligence"

"Reasonable Diligence" within the context of Article 11.07 Section h TEX.
EDDE ERIM. PRDE., as explained in Ex parte Lemke, supra, 13 S.w. 3d at 794,
"suggests at least some kind of inquiry has been made into the matter at issue."
In the instant case, Mr. 0arlton's notice of appeal, motion for new trial and
attached affidvits, together with appellate counsel, Mark Rubal's attestation
in the appellate brief, and the issue presented in the initial 11.07 application
'(each document alleging defense counsel failed to investigate defendant's mental
condition despite repeated requests for expert essistance), all suggest various
attempts of inquiry into the matter of obtaining expert psychological assistance.
In fact, Mr. Loper's own pretrial, 355 motion affirms that Mr. 0arlton‘s mental
condition was an issue as early as July 17, 2001 (See Bke_motion attached to
the application as Exhibit 5).

Thus, the facts in record support a determination, that after making inqui-
ries of Mr. Loper, Applicant Earlton exercised "reasonable diligence," in at-
tempting to have expert psychological assistance even before trial, and,repeat-
edly inquired to the lack thereof immediately thereafterwards. See kemk§) supra,
at 794 (holding applicant exercised "reasonable diligence" by making several
inquiries of his lawyer as to the existence of plea bargain offers by the State).
Given that the record proves Applicant made several inquiries, and thattJudge
Campbel granted defense's motion for such, with finding, Mr. Earlton's efforts
of diligence were shut down by Mr. Loper's representation, and he has satisfied

5ectionih's requirement of "reasonable diligence."

EUnsequently, the instant application "contains sufficient specific facts

establishing" that Carlton's claim that Mr. Loper's failure to investigate his

mental conditiony contact physicians, and obtain expert psychological assistance
for punishment, is one that could not have been presented in the initial appli-
cation because the factual basis for the claim, that_Carlton was suffering from
(P.T.S.D.), was "unavailable" (in that it was not ascertainable through the exer-
cise of reasonable diligence) on March 19, 2000, and the Eourt may therefore

address the merits of ground two in the instant application.

EERTIFICATE 0F SERVIEE

 

I, Eharles Claude Earlton, undersigned, certify that a true and correct

 

copy of Applicant‘s 0bjections and Response to The Trial EGurt's Ruling, Pursu-
ant to Texas Eode of Eriminal Procedure Article 11.07 under rule 73.4(2), was

sent to:

Eourt of Eriminal Appeals
P.0. 00x 12300, Bapitol Station
Austin, TX 70711

Bhris Daniel

Harris 00unty District Clerk
1201 Franklin, P.0. 0ox 4651
Houston, TX 77210 - h651

un, jeff/sr /07’{ , 2015.

. j /
Eharles 0;:Earlton

Applicant Pro 5a